DETAILED ACTION
An amendment, amending claims 1, 15, 16 and 17, was entered on 8/29/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments with respect to “the mixture” and “the emissive layer” are persuasive and the amendments concerning these limitations overcome the rejection under § 112.
Applicant also argues that the limitations concerning C1’, C2’, etc. in claim 1 defines a required relationship and that these claims are not indefinite about the recitation of these clauses.  This is not persuasive.  The issue with claim 1 is that there is no recitation of a location where the film formed from the second mixture and the film formed from the third mixture are formed.  The disclosure only supports forming this film on the same substrate having a first electrode as the organic layer, but it is not clear from the current claim language is that is required. The current wording of claim 1 is so broad that the films formed from these mixtures could be formed on a completely separate substrate and still satisfy the relationship concerning C1’, C2’, etc.  This lack of clarity creates an issue under § 112(b) because it is not clear if the applicant intends such a broad recitation (which is unsupported by the original disclosure and would therefore create issues under § 112(a)) or if the limitations disclosed concerning these films (i.e. that each of the films are formed as layers in the same stack of layers) are what is intended in claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the formation of a film from the second mixture at lines 12-17.  There is no recitation of where this film is formed.  The disclosure only supports forming this film on the same substrate having a first electrode as the organic layer, but it is not clear from the current claim language is that is required.  Based on the specification, it appears that the film formed from the second mixture is a sublayer of the same emissive layer formed from the first mixture, but it is not clear that the applicant intends this to be the scope of the claim.
Claim 1 recites the formation of a film from the third mixture at lines 18-22.  There is no recitation of where this film is formed.  The disclosure only supports forming this film on the same substrate having a first electrode as the organic layer, but it is not clear from the current claim language is that is required.  Based on the specification, it appears that the film formed from the third mixture is a sublayer of the same emissive layer formed from the first mixture, but it is not clear that the applicant intends this to be the scope of the claim.
Allowable Subject Matter
	If the above rejections under § 112 are rectified, the claims would be in condition for allowance.
The closest prior art is Adamovich et al. (US 2013/0112952).  Adamovich teaches a process of forming an organic light emitting device by evaporating a mixture comprising first and second compounds having evaporation temperature within 10˚C of each other to form an organic emissive layer on a first electrode (¶¶ 0032-0033, 0168, Tables 1 and 2).  Adamovich fails to teach including a third compound wherein when the first compound and the third compound are made into a third mixture in which the first compound has a concentration C1” and a film is formed by evaporating the third mixture in a container in a high vacuum deposition tool under the first deposition condition onto a surface positioned at a predetermined distance from the third mixture, the first compound has a concentration C2” in the film thus formed.
US 2014/0231769 and US 2004/0016907 are also cited for teaching similar processes.  However, neither reference remedies the deficiencies of Adamovich.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712